Citation Nr: 1221931	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-35 716	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for multiple duodenal ulcers with duodenitis and mild dehydration prior to October 20, 2004, in excess of 30 percent prior to April 11, 2007, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Sister, and Veteran's Daughter


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974 and from June 1978 to December 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2004 and March 2005 by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO), which denied the Veteran's claim for service connection for a psychiatric disability, and denied his claim for an increased rating for multiple duodenal ulcers with duodenitis, respectively.  In February 2007, the rating for the Veteran's duodenal ulcers was increased from 20 percent to 30 percent effective October 20, 2004, and in November 2007 the rating was increased to 40 percent effective April 11, 2007.  The three stages of the duodenal ulcer rating remain on appeal.  However, in November 2011, the RO granted service connection for mood disorder with depressive features, which represents a full grant of the issue on appeal as to the psychiatric claim.  This issue, therefore, is no longer under appeal.


FINDINGS OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the Veteran, in June 2012, through his authorized representative, submitted a written request to withdraw his appeal.  Thus, he has withdrawn this appeal and, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


